Alexander, C.J.
(dissenting) — The Persistent Offender Accountability Act, commonly referred to as the “three strikes” law, was passed by initiative and is subsumed within the Sentencing Reform Act of 1981 (SRA). It requires every “persistent offender” to be sentenced to life imprisonment without the possibility of parole. RCW 9.94A. 120(4). As the majority observes, a persistent offender is one who is convicted in this state of “any felony considered a most serious offense” and has, before the commission of the latest offense,
been convicted as an offender on at least two separate occasions, whether in this state or elsewhere, of felonies that under the laws of this state would be considered most serious offenses and would be included in the offender score under RCW 9.94A.360; provided that of the two or more previous convictions, at least one conviction must have occurred before the commission of any of the other most serious offenses for which the offender was previously convicted [.]
RCW 9.94A.030(29)(a)(i), (ii) (emphasis added).
There is no dispute about the fact that Lawrence Keller’s current conviction for vehicular assault, as well as his prior conviction in this state for second degree assault, are most serious offenses. I also agree with the majority that Keller’s *284prior Arizona conviction qualifies as a most serious offense. I disagree, though, with the majority’s conclusion that Keller falls within the definition of “persistent offender” on the basis that his prior convictions, both of which occurred before July 1, 1986, “would be included in the offender score under RCW 9.94A.360.” RCW 9.94A.030(29)(a)(ii).
As the above definition of “persistent offender” indicates, RCW 9.94A.360 sets forth the rules for calculating the offender score for sentencing purposes. The Court of Appeals and the majority looked for language in that statute that echoed the “included in the offender score” language of RCW 9.94A.030(29)(a)(ii), finding it in subsection (2). In relevant part that subsection provides:
Class A and sex prior felony convictions shall always be included in the offender score. Class B prior felony convictions other than sex offenses shall not be included in the offender score, if since the last date of release from confinement . . . pursuant to a felony conviction . . . the offender had spent ten consecutive years in the community without committing any crime that subsequently results in a conviction. Class C prior felony convictions other than sex offenses shall not be included in the offender score if, since the last date of release from confinement. . . pursuant to a felony conviction . . . the offender had spent five consecutive years in the community without committing any crime that subsequently results in a conviction.
RCW 9.94A.360(2) (emphasis added).
Under case law, offenses which “shall not be included in the offender score” pursuant to the above provision are said to have “washed out.” See State v. Cruz, 139 Wn.2d 186, 189, 985 P.2d 384 (1999). In the view of the Court of Appeals and the majority, this is the only provision to which the definition of “persistent offender” refers when it says that the defendant must have been convicted of two prison offenses that “would be included in the offender score.” RCW 9.94A.030(29)(a)(ii). Since Keller did not remain crime-free long enough for his prior convictions to “wash out” under RCW 9.94A.360(2), the Court of Appeals and the *285majority determined that his conviction would be “included” in his offender score and, therefore, count as two “strikes” against him under the “three strikes” law.
Keller argued at the Court of Appeals and here that his prior convictions are subject to another part of RCW 9.94A.360; specifically, subsection (5)(a)(ii). That provision states that “in the case of multiple prior convictions for offenses committed before July 1, 1986, for purposes of computing the offender score, count all adult convictions served concurrently as one offense,” using “the conviction for the offense that yields the highest offender score.” (Emphasis added.) Keller reasons that because he committed his prior crimes before July 1, 1986, and served his sentences concurrently, those crimes “count” as only one for purposes of computing his offender score. He asserts, therefore, that only one crime is “included” in his offender score and he, therefore, has only one “strike.”
The majority, like the Court of Appeals, has rejected Keller’s argument. As noted above, it relies on the fact that only the washout provisions mirror the definition of “persistent offender” by using the phrase “included in the offender score,” whereas RCW 9.94A.360(5)(a)(ii) says that concurrently served prior convictions shall “count” as one offense in computing the offender score. The majority reasons that “[w]hen the Legislature uses different words in the same statute, it usually means it intended the words to have different meanings.” Majority at 278. It concludes, therefore, that RCW 9.94A.030(29) unambiguously means that a prior conviction for a most serious offense is included in the offender score unless it is subject to the washout provisions in RCW 9.94A.360.
In concluding that the term “persistent offender” unambiguously refers only to the washout provisions, the majority is not swayed by the fact that the terms “count” and “include” have been used interchangeably by this court when discussing offender scores. See State v. Morley, 134 Wn.2d 588, 171, 952 P.2d 167 (1998). Furthermore, because it holds that the definition of “persistent offender” is unam*286biguous, it declines to give Keller the benefit of the rule of lenity.
The majority’s decision is problematic and, as I indicated above, I disagree with it. On the last point mentioned above, it seems odd for the majority to devote significant space to analyzing legislative intent only to conclude that the statute is unambiguous. Also, the majority appears to have examined the intent behind the statute from the wrong perspective. The interpretation of the persistent offender statute is not a matter of gleaning the Legislature’s intent. The so-called “three strikes” law was enacted by the people as an initiative. Thus, while the basic rules of construction are the same as those applicable to statutes passed by the Legislature, interpretation must focus on the collective intent of the voters. State v. Thorne, 129 Wn.2d 736, 763, 921 P.2d 514 (1996). Here the majority incorrectly analyzed the issue as a matter of what the Legislature likely had in mind when it enacted the statute.
Addressing myself to the merits, the interaction between the persistent offender statute and the offender score provisions of the SRA seems at least ambiguous. Unquestionably, any offense not “included in the offender score” under the washout provisions would not count as a “strike” under the persistent offender statute, since the definition of “persistent offender” uses precisely the same language. It is not entirely clear, however, that the voters intended that only the washout provisions would govern whether a prior offense is “included in the offender score.” Although RCW 9.94A.360(5)(a)(ii) contains the word “count” instead of “included,” it cannot be said that the context in which that term is used is so different as to give it an entirely different meaning. As noted above, RCW 9.94A.360(5)(a)(ii) provides that all adult convictions before July 1, 1986, that were served concurrently are to be treated as one offense “for the purpose of computing the offender score,” with the offense that yields the highest score being the one the sentencing court must “use.” If the sentencing court may “use” only one of the prior offenses computing the offender score, then it is *287reasonable to assume that offense is “included” in the offender score. The fact that the word “count” was used rather than “included” in RCW 9.94A.360(5)(a)(ii) may simply indicate that the drafters believed it to be the more appropriate term under the circumstances. It is difficult to divine from that difference in terms any particular intent on the voters’ part with respect to the “three strikes” law.
While one could argue that considering prior concurrently served crimes as one offense is not entirely consistent with the intent expressed in RCW 9.94A.392 to more severely punish repeat serious offenders, neither is the application of the washout provisions. Even under those provisions, a defendant with multiple prior Class B felonies will not have strikes if that defendant has been crime-free for 10 years.
The majority makes the point that Keller’s position is inconsistent with the portion of RCW 9.94A.360(2) that provides that “Class A and sex prior felony convictions shall always be included in the offender score.” It observes, in that regard, that under Keller’s interpretation multiple Class A or sex offenses that were committed before July 1, 1986, and served concurrently, would be considered as only one offense. While this may be one reason for concluding that subsection (5)(a)(ii) was not meant to be used in defining what prior offenses count as strikes, it also underscores the ambiguity of the statute on this point.
In sum, it is my view that it is not at all clear that the definition of “persistent offender” refers to only the washout provisions of RCW 9.94A.360(2). It is well established that a statute is ambiguous if it can be reasonably interpreted in two or more ways. State v. Tili, 139 Wn.2d 107, 115, 985 P.2d 365 (1999). In my view, Keller has presented a reasonable argument that his two prior convictions are subject to the provisions of RCW 9.94A.360(5)(a)(ii) and, therefore, “count” as only one in computing his offender score. Particularly in light of the fact that a life sentence without the possibility of parole is at stake here, we should be free of doubt about the meaning of the statutes in question before *288we reject that argument. Because I am left with substantial doubt, I would resolve the ambiguity in favor of Keller per the rule of lenity.
Johnson, Madsen, and Sanders, JJ., concur with Alexaner, C.J.